INGRAHAM, Eirst Judge
(dissenting). — I am still of the opinion I entertained on the trial, that the proof of the service of notice was sufficient to sustain the finding of the jury. The witness had no recollection, and it would be unreasonable to suppose that any witness could recollect the particular service of notices of protest served months or years before. He testified to the fact from the entry made by him, and from his invariably custom to serve such notices either on the day of the demand or' the, nest day.
If the notary is required to have a distinct recollection of every notice served by him in protesting notes, he must be more than human to be able to possess it; and, where the recollection fails, the holder of a note should not be deprived of his remedy, if there is in existence a written memorandum made by -the witness, of the correctness of which there is no reasonable doubt.
I think the judgment should be affirmed.
Judgment reversed.